t c memo united_states tax_court f w services inc subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date bruce locke for petitioner william g bissell for respondent memorandum opinion kroupa judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the sole issue for decision is whether petitioner may deduct dollar_figure deposited with an insurance_company as an insurance premium under section for we hold that it may not background this case was submitted fully stipulated under rule we incorporate the stipulation of facts and the accompanying exhibits by this reference petitioner’s principal_place_of_business at the time it filed the petition was houston texas petitioner is a consolidated_group of corporations that provide temporary staffing services petitioner purchased two insurance policies from american home assurance company american home one policy was for workers’ compensation insurance and one policy was for employers’ liability insurance the policies required american home to pay for all valid employer liability claims up to dollar_figure million for each accident or disease suffered by an employee of petitioner the policies also had a loss reimbursement endorsement that required petitioner to reimburse american home up to dollar_figure for each accident disease or claim american home required petitioner to provide financial 1all section references are to the internal_revenue_code code in effect for and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2the parties have resolved all other issues in a stipulation of settled issues 3petitioner paid a total premium of dollar_figure for the two policies in responsibility assurance for the dollar_figure deductible amounts before entering into the contracts to provide the requisite assurance petitioner entered into a contract with national union fire insurance_company of vermont national union national union and american home were both subsidiaries of american international group aig the contract required petitioner to pay into a national union reserve fund reserve fund national union would then use money from the reserve fund to pay the first dollar_figure million of loss reimbursement under the american home policies the parties to the contract expected that the amount_paid into the reserve fund would exceed the dollar_figure million liability limit petitioner had paid a total of dollar_figure into the reserve fund by the end of national union paid dollar_figure in claims and handling expenses from the reserve fund to american home in accordingly national union had dollar_figure remaining in the reserve fund for payment of claims at the end of 4the parties to the contract estimated that petitioner would pay dollar_figure into the reserve fund in which would exceed national union’s dollar_figure million liability limit 5there was dollar_figure in the reserve fund at the beginning of petitioner deposited an additional dollar_figure during 6this is calculated by adding the total amount in the national union reserve dollar_figure dollar_figure and then continued petitioner treated the two american home policies and the national union contract as one insurance_contract petitioner deducted the premiums_paid to american home and all the payments made to national union on its federal_income_tax return for as sec_162 ordinary and necessary business_expenses respondent examined petitioner’s return for and issued a deficiency_notice respondent determined that the american home policies and the national union contract should not be treated as one insurance_contract respondent allowed petitioner to deduct the amount of all claims actually paid_by national union to american home in but disallowed petitioner’s deductions for the amounts remaining in the national union reserve fund at the end of respondent determined that such amounts do not qualify as premiums for insurance deductible under sec_461 for petitioner timely filed a petition arguing that the amounts remaining in reserve as of the end of the year are deductible for that year as insurance premiums discussion we must decide whether petitioner is entitled to deduct as an ordinary and necessary business_expense for the amounts that remained in national union’s reserve fund at the end of that year respondent claims that such amounts do not constitute continued subtracting the amount_paid out by national union to american home dollar_figure premiums for insurance but rather are non-deductible deposits toward the deductibles on petitioner’s american home insurance policies petitioner contends that the two american home policies and the national union contract should be viewed as one policy for purposes of determining the premiums_paid for insurance for we begin with the general rules of deductibility and then discuss deductibility of insurance premiums tax deductions are a matter of legislative grace and taxpayers must show that they are entitled to any deduction claimed rule a 308_us_488 taxpayers may generally deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 taxpayers may deduct insurance premiums that constitute an ordinary and necessary business_expense including those for workers’ compensation coverage sec_1_162-1 income_tax regs the code does not define insurance the supreme court has held that insurance entails risk shifting and risk_distribution see 312_us_531 insurance shifts the risk of some potential loss or portion of the potential loss from the insured to the insurance_company see 183_f2d_288 2d cir we now focus on the parties’ arguments petitioner concedes that the national union contract by itself would not be considered an insurance_contract because the terms of the contract do not shift any risk to national union petitioner argues that the american home policies and the national union contract result in a single insurance_contract covering all of petitioner’s employer liability losses up to dollar_figure million petitioner relies on the supreme court’s opinion in helvering v le gierse supra court considered an annuity_contract and an insurance_contract issued by the same company to one taxpayer as one contract petitioner concludes that it should therefore be entitled to deduct all payments made to national union and american home respondent maintains that the national union contract is a separate contract and should be treated as such respondent argues that the supreme court’s decision in le gierse was based on distinct facts not present in this case and asserts that we should disallow petitioner’s deduction for the amounts remaining in the reserve fund at the end of we must now determine whether to treat all three contracts as one contract when we consider the three contracts together the character of the contracts does not change the contracts continue to be two insurance contracts and one deposit contract see 296_us_489 the payments into the national union reserve fund merely provided assurance that the deductible amounts would be paid they did not alter the risk inherent in the true insurance provided under the american home policies cf helvering v le gierse supra annuity_contract neutralized the risk inherent in the insurance_policy similarly the risk shifted and distributed under the two insurance policies does not change the nature of the reserve for policy deductibles established under the national union contract a reserve arrangement does not morph into insurance just because there is an insurance_policy next to it we find that no rule_of law compels us to read these three separate contracts entered into with two different insurance_companies as one petitioner emphasizes that the three contracts were purchased at the same time and they were all purchased from subsidiaries of aig contemporaneousness is not dispositive nor do we find any reason to ignore the separate_entity of each subsidiary of aig we find that while american home did require petitioner to provide financial assurance for the deductible it did not make it a prerequisite that petitioner enter into a contract with national union for loss reimbursement cf id insurance_policy and annuity_contract considered together when parties conceded the insurance_policy would not have been issued without annuity_contract being purchased in contrast american home merely wanted to be certain that petitioner could meet its obligation to pay the insurance_company policy deductibles the policies did not contain any provision concerning how petitioner should provide the assurance or from whom petitioner should purchase the assurance petitioner had alternatives to contracting with national union petitioner could have purchased an insurance_policy to cover the dollar_figure deductible or bought an insurance_policy without deductibles from american home in the first place we find nothing in the american home contracts to require petitioner to enter into the contract with national union we further reject petitioner’s invitation to treat national union and american home as one corporation merely because they have the same parent see helvering v le gierse supra taxpayer entered into two contracts with same insurance_company two corporations are generally regarded as distinct legal entities even if they have a common parent see fletcher cyclopedia of corporations sec_43 perm ed rev petitioner has not given the court any reason to disregard the separate legal status of national union and american home we decline to read the three contracts as one accordingly we disallow petitioner’s dollar_figure deduction for the amounts that remained in national union’s reserve fund at the end of we have considered all remaining arguments the parties made and to the extent not addressed we find them to be irrelevant moot or meritless to reflect the foregoing and the parties’ stipulation of settled issues decision will be entered under rule
